Citation Nr: 0401986	
Decision Date: 01/20/04    Archive Date: 01/28/04	

DOCKET NO.  03-03 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a left eye disorder, to 
include poor visual acuity.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from June to October 1981, 
with active duty for training from August 11 to October 1, 
1981.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of September 2001, June 2002, and September 2002 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.  


FINDINGS OF FACT

1.  The veteran's left eye disability, noted at the time of 
his service entrance examination, clearly preexisted his 
entry upon active military service.

2.  The veteran's preexisting left eye disorder underwent no 
demonstrated increase in severity, including beyond natural 
progress, during his period of active military service.


CONCLUSION OF LAW

The veteran's preexisting left eye disorder (to include poor 
visual acuity) was not aggravated during active military 
service.  38 U.S.C.A. §§ 101(24), 1131, 1153 (West 2002); 
38 C.F.R. § 3.306 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  To implement the provisions of the law, the VA has 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that the VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.

In the case at hand, it is clear that the VA has met its duty 
to notify and assist the veteran in the development of all 
facts pertinent to his claim.  To that end, in correspondence 
of January 2001, the veteran was informed of the requirements 
necessary to prevail in a claim for service connection, in 
particular, as those requirements impacted upon his claim for 
service connection for a chronic left eye disability.  The 
veteran was further informed of the VA's obligations under 
the new Act, and given the opportunity to provide information 
necessary to obtain any evidence which had not already been 
obtained.  In a Statement of the Case dated in January 2003, 
the veteran was furnished a copy of those laws and 
regulations implementing the various provisions of the VCAA.  
Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of the VA to further 
notify the veteran what evidence would be secured by the VA, 
and what evidence should be provided by him, is harmless.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board is aware of the recent holding in Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. Jan. 13., 2004); 
however, satisfying holding in Pelegrini would require the 
Board to dismiss every case that did not absolutely meet 
these strict standards.  Such an action would render a rating 
decision promulgated prior to providing the veteran full VCAA 
notice void ab initio, which in turn would nullify the notice 
of disagreement and substantive appeal filed by the veteran.  
In other words, strictly following Pelegrini would require 
that the entire rating process be reinitiated from the very 
beginning.  This would cause undue hardship on many veterans, 
who, but for the timeliness aspect of Pelegrini, have been 
provided the assistence and notice guaranteed by VCAA.  In 
the present case, the claimant has sufficient notice of the 
type of information needed to support said claims and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including the Veterans Claims Assistance Act of 
2000, has been satisfied with respect to said issue on 
appeal.  Accordingly, appellate review may proceed without 
prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Factual Background

At the time of a service entrance examination in early June 
1981, the veteran gave a history of eye surgery at the age of 
2 following a fall from a table.  Noted at that time was that 
the veteran had apparently lacerated his eye.  Uncorrected 
visual acuity in the veteran's left eye was 20/50, corrected 
to 20/20.  The pertinent diagnosis was slight deviation of 
the left eye, not disqualifying.  

In a service clinical record dated in early August 1981, it 
was noted that, at the age of 2 or 3, the veteran had fallen, 
lacerating his left eye muscle.  CT at the time was described 
as approximately 45 LXT at 6 meters.  The provisional 
diagnosis was one of unfitness for military service per AR 
40-501, 2-12 h(4).

On ophthalmologic examination the following day, uncorrected 
visual acuity in the veteran's left eye was 20/30.  Further 
examination revealed a CT of 50 LXT.  The pertinent diagnosis 
was "sliatopus over 40, unfit, Par. 2-12 h(4), AR 40-501."

In a service administrative entry of October 1981, it was 
noted that the veteran had failed to meet medical standards.

In correspondence from the Recruiting and Retention Manager 
of the Tennessee Army National Guard dated in November 1981, 
it was noted that an informal investigation had been 
conducted concerning the veteran's membership in the National 
Guard, and that all available information secured at that 
time indicated that, at the time the veteran was administered 
his initial physical examination, his vision was 
"questionable."  Also noted was that, while the examining 
physician had chosen to allow the veteran to be enlisted, he 
had, in fact, mentioned an eye condition which could cause 
the veteran to be released later due to being "a borderline 
case."

Private outpatient treatment records dated in June and July 
1998 show treatment at that time for various eye problems.  
In June 1998, the veteran complained of a foreign body 
sensation in his left eye following a motor vehicle incident, 
when a truck hit the side view mirror of his automobile, 
causing glass to enter his left eye.  The pertinent diagnosis 
was corneal laceration of the left eye.  Four day later, the 
veteran complained of continuing blurriness and burning in 
his left eye.  The pertinent diagnoses were corneal 
laceration, scar, now with photopsias in the left eye; and 
AXT, with questionable previous amblyopia in the left eye.  

Private outpatient treatment records covering the period from 
September to November 1999 show treatment during that time 
for various eye-related problems.  

In correspondence of November 1999, the veteran's private 
physician indicated that, in June of 1998, the veteran was 
involved in a motor vehicle accident, at which time he 
sustained a laceration to his left eye.  Also noted was that 
the veteran was diabetic, and "reaching the age of 
presbyopia."  In the opinion of the veteran's physician, he 
exhibited a corneal scar in his left eye secondary to 
laceration, in addition to exotropia.  No diabetic 
retinopathy was apparent, though the veteran did exhibit a 
mild hypertensive retinopathy.  

In correspondence of April 2001, another of the veteran's 
private physicians indicated that the veteran's fundus 
evaluation had not shown any signs of diabetic retinopathy, 
and that his refraction was stable.  

During the course of an RO hearing in December 2001, the 
veteran was asked whether he believed that, since he had been 
taken into service with his left eye condition, the VA should 
pay him compensation for it.  In response, the veteran 
indicated that, given that the recruiter had accepted him, 
even after repeated questions regarding his left eye 
condition, something should be done "on (his) behalf."  
Transcript, p. 5.

Private outpatient treatment records covering the period from 
April to August 2002 show treatment during that time for 
exotropia in the veteran's left eye.  More specifically, in 
May 2002, the veteran underwent strabismus surgery with Botox 
injection and lateral rectus recession.  

During the course of a travel board hearing before the 
undersigned member of the Board in April 2003, the veteran 
reiterated his arguments regarding the origin of his current 
left eye disability.  

Analysis

The veteran in this case seeks service connection for a 
chronic left eye disorder.  In pertinent part, it is argued 
that, notwithstanding certain questions raised at the time of 
an interview with a service recruiter, the veteran was 
assured that his left eye disability would not impair his 
ability to enter and remain in service.  Given that the 
veteran was, in fact, later discharged as unfit for service 
due to his left eye disability, it is argued that "something" 
(i.e., compensation) should be done for him.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may additionally be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training or injury incurred 
or aggravated while performing inactive duty training.  
38 U.S.C.A. §§ 101(24), 1110, 1131 (West 2002).  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946 is presumed to have 
been in sound condition when examined, accepted and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at the time of examination, acceptance and enrollment, 
or where clear and unmistakable evidence demonstrates that 
the injury or disease existed before acceptance and 
enrollment, and was not aggravated by such service.  
38 U.S.C.A. § 1111 (West 2002).  To rebut the presumption of 
sound condition under 38 U.S.C.A. § 1111 (West 2002), the VA 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service, and that the 
disease or injury was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before the VA's duty 
under the second prong of this rebuttal standard attaches.  
VAOPGCPREC 3-2003 (July 16, 2003).

A preexisting injury or disease will be considered to have 
been aggravated by military, naval, or air service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2003).

In the present case, at the time of his service entrance 
examination in June 1981, the veteran gave a history of eye 
surgery at the age of 2 following a fall from a table, 
resulting in laceration of his eye.  Uncorrected visual 
acuity in the veteran's left eye at the time of that 
examination was 20/50, corrected to 20/20.  The pertinent 
diagnosis was of a slight deviation of the left eye, not felt 
to be disqualifying.  In August 1981, the veteran was 
referred to ophthalmology service for evaluation of a 
laceration of his left eye muscle as a result of the 
aforementioned fall at the age of 2 or 3.  That evaluation 
revealed uncorrected visual acuity in the veteran's left eye 
of 20/30, and resulted in a conclusion that, due to the 
veteran's left eye pathology, he was "unfit" for military 
service.  The veteran was subsequently discharged.

Subsequent private treatment records reveal that, in June 
1998, the veteran was involved in a motor vehicle accident, 
at which time he sustained a corneal laceration of his left 
eye.  Those records further indicate that, prior to the 
veteran's motor vehicle accident, there might have been 
present a problem with amblyopia.  In May 2002, the veteran 
underwent strabismus surgery, once again for problems 
involving his left eye.  

Based on the aforementioned, it is clear that the veteran's 
left eye problems preexisted his entry upon active service.  
In point of fact, those problems likely originated as early 
as the age of 2 or 3.  The Board is of the opinion that, to 
the extent any presumption of soundness attached at the time 
of the veteran's entry upon active service, that presumption 
has clearly been rebutted.  38 U.S.C.A. § 1111 (West 2002).  
Moreover, there exists no evidence that the preexisting left 
eye disability underwent any demonstrated increase in 
severity during his period of active military service.  This 
is particularly the case given that, during the course of the 
veteran's relatively short period of active service, the 
vision in his left eye did not decrease.  As noted above, at 
the time of the veteran's service entrance examination, his 
vision was "questionable."  Shortly thereafter, it became 
apparent that the preexisting left eye disability rendered 
him "unfit" for military service.  

The Board does not doubt the sincerity of the veteran's 
arguments, or of the testimony offered in support of his 
claim.  Nonetheless, the veteran himself has on more than one 
occasion conceded that, while in service, he sustained no 
injury or damage to his left eye.  Rather, the crux of the 
veteran's argument revolves about the fact that, at the time 
of his initial service interview, he was assured by a 
recruiter that his left eye problems would not impede his 
ability to enter or remain in military service.  Such an 
argument is, regrettably, not an appropriate basis for a 
grant of compensation benefits.  Accordingly, the veteran's 
claim for service connection for a chronic left eye 
disability must be denied.




ORDER

Service connection for a left eye disorder, to include poor 
visual acuity, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



